El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal;
Aceptando los fundamentos de hecho y de derecho de la •sentencia apelada, y además,
Considerando: que el Tribunal de Distrito de San Juan, *324no ha incurrido en error en la decisión de este caso según se consigna en la sentencia anteriormente inserta por completo en la presente.
Considéremelo: que el Reglamento de la Aduana no tuvo nunca por objeto intervenir en el cobro de las Rentas Insu-lares, y ni podía tener tal efecto, aún cuando hubiese sido ese su propósito, y
Considéremelo: que las decisiones de la Tesorería Insular, tales como se consignan en la referida sentencia, están estric-tamente de acuerdo con las leyes vigentes en aquella época.
Fallamos: que debemos confirmar y confirmamos la sen-tencia dictada por el Tribunal de Distrito de San Juan, en 6 de Junio del año próximo pasado, con las costas á los recurrentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Figueras y Sulzbacher.